Citation Nr: 0943363	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  03-33 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 "decision" by the 
Department of Veterans (VA) Regional Office (RO) in New York, 
New York which denied entitlement to dependency and indemnity 
compensation.

In November 2007, the Board remanded the claims for 
additional evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007, the Board remanded the claim for additional 
development and adjudicative action, part of which involved 
sending the appellant a corrected Veterans Claims Assistance 
Act (VCAA) notice and formally issuing a rating decision with 
regard to the issues on appeal.  The record reflects that the 
RO attempted to send the appellant a corrected VCAA notice in 
August 2009, but that it appears it was returned to the VA 
because it was sent to the wrong address.  Thus, the 
appellant has not received a corrected VCAA notice.  In this 
regard the Board notes that in July 2006 correspondence, the 
appellant had informed the RO that she had a new mailing 
address; however, the RO has continued to send correspondence 
to her old address.  

Furthermore, the RO also failed to issue a formal rating 
decision with regard to the issues on appeal as directed in 
the November 2007 remand.  Rather, a supplemental statement 
of the case was issued in September 2009.  Unfortunately, 
that was also returned to the VA as undeliverable because it 
also was sent to the wrong address.  

When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, another remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2009), that includes an 
explanation as to the information or 
evidence needed to establish claims of 
entitlement to service connection for the 
cause of the Veteran's death and 
entitlement to dependency and indemnity 
under 38 U.S.C.A. §§ 1318 and 1151, as 
outlined by the United States Court of 
Appeals in Hupp v. Nicholson, 21 Vet. App. 
342 (2007) and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The RO must use the 
new address provided in the appellant's 
July 2006 VA Form 21-4138.

2.  After completion of the foregoing and 
any other development indicated by the 
record, the RO must formally adjudicate by 
rating decision the appellant's claims of 
entitlement to service connection for the 
cause of the Veteran's death, and 
entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. §§ 1318 and 
1151.  If any decision is adverse to the 
appellant, provide her and her 
representative with a supplemental 
statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

